 
 
I 
108th CONGRESS 2d Session 
H. R. 3771 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2004 
Mr. Fossella (for himself, Mr. Shays, Mr. Hinchey, Mr. Emanuel, Mr. Tancredo, Mr. Smith of New Jersey, Mr. Cooper, and Mrs. Maloney) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select) 
 
A BILL 
To extend the date for the submittal of the final report of the National Commission on Terrorist Attacks on the United States, to provide additional funding for the Commission, and for other purposes. 
 
 
1.Extension of National Commission on Terrorist Attacks on the United States 
(a)ExtensionSection 610(b) of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 6 U.S.C. 101 note; 116 Stat 2413) is amended by striking 18 months after the date of the enactment of this Act and inserting January 10, 2005. 
(b)Additional fundingSection 611 of such Act (6 U.S.C. 101 note; 116 Stat 2413) is amended— 
(1)by redesignating subsection (b) as subsection (c); 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Additional funding from the National Foreign Intelligence ProgramIn addition to the amounts made available to the Commission under subsection (a), of the amounts authorized to be appropriated by the Intelligence Authorization Act for Fiscal Year 2004 (Public Law 108–177) and available in the Department of Defense Appropriations Act, 2004 (Public Law 108–87) for the National Foreign Intelligence Program, not more than $6,000,000 shall be available for transfer to the Commission for purposes of the activities of the Commission under this title.; and 
(3)in subsection (c), as so redesignated by paragraph (1), by striking subsection (a) and inserting this section.  
 
